Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 9 April 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas


          
            Dear Sir
            Monticello April 9. 1792
          
          I trouble you with two other letters for the British packet which I beg the favor of you to have included in the first mail for England. We have no news from home to send you but of the Orchard in which the hares have lately done much damage.—While writing I am informed that Gilmer is much better and am pleased that I have it in my power to tell you of his illness and recovery at the same time.—We are in good health ourselves and enjoy by the favor of fortune that happiness and mental tranquillity which Philosophy has made your own.—I am Dear Sir your most sincere & obedt. Servt.,
          
            Thos. M. Randolph
          
        